



COURT OF APPEAL FOR ONTARIO

CITATION: Park v.
    Whittle, 2015 ONCA 129

DATE: 20150224

DOCKET: C58625

Weiler, Epstein and Brown JJ.A.

BETWEEN

Changhyun Park

Appellant

and

Jim Whittle, Dave Maniaci, Christopher Wegelin,
    Regional Municipality Niagara Police Service Board, Ijaz Ahmad, Surriya Ahmed,
    and Michael Thomas

Respondents

Bedawi Tago, for the appellant

Stephen Chisholm, for Jim Whittle, Dave Maniaci,
    Christopher Wegelin and the Regional Municipality Niagara Police Service Board

Hassan Ahmad, for Ijaz Ahmad and Surriya Ahmed

Heard: February 12, 2015

On appeal from the order of Justice Richard A. Lococo of
    the Superior Court of Justice, dated March 13, 2014.

APPEAL BOOK ENDORSEMENT

[1]

In this action the appellant claims damages for injuries, primarily
    psychological, arising out of a fire that occurred on October 23, 2009.

[2]

The action was dismissed as being statute-barred. The appellant appeals
    that dismissal.

[3]

In our view, the appeal must fail.

[4]

The statement of claim was issued September 4, 2013, outside the
    two-year limitation period prescribed by s. 4 of the
Limitations Act
.

[5]

Relying on discoverability does not assist the appellant as it is clear
    that he was aware of his psychological difficulties allegedly caused by the
    fire, in July 2011.

[6]

Given the action was brought out of time, it is not necessary to deal
    with the other grounds of appeal.

[7]

The appeal is dismissed with costs in the amount of $2,500, all
    inclusive to be divided between the two respondents, in the proportion to be determined
    by them.


